COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 10th day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00352-CV                                       (Tr.Ct.No. C-0352-13-H)
TEXAS DESCON, L.P.                                                           Appellant,
                                           v.
SOUTH TEXAS INDEPENDENT                                                       Appellee.
SCHOOL DISTRICT

                 On appeal to this Court from Hidalgo County, Texas.

                                       

                                   JUDGMENT
On appeal from the 389th District Court of Hidalgo County, Texas, from an order signed
May 13, 2013. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on October 9, 2013, on the record and
appellee’s motion to dismiss the appeal. The Court, having considered the documents
on file and appellee’s motion to dismiss the appeal, is of the opinion that the motion
should be granted. Appellee’s motion to dismiss is GRANTED and the appeal is hereby
DISMISSED.

Costs of the appeal are adjudged against the party incurring same. It is further ordered
that this decision be certified below for observance.

                                        


                            DORIAN E. RAMIREZ, CLERK